Citation Nr: 0603066	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  96-35 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an extended period of eligibility in which 
to receive Chapter 31 vocational rehabilitation training 
because of medical infeasibility.  

2.  Entitlement to an extended period of eligibility in which 
to receive Chapter 31 vocational rehabilitation training 
because of a serious employment handicap.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to April 1976, and from August 1976 to November 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from December 1993 and subsequent determinations by the St. 
Petersburg Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In an October 1997 decision, the Board found that the veteran 
was basically eligible to receive Chapter 31 vocational 
rehabilitation training during the 12-year period beginning 
on October 21, 1982, and ending on October 22, 1994.  The 
issues set forth on the cover page were remanded for 
additional development of the evidence and due process 
considerations.  In a January 2003 remand, the Board again 
remanded the issue of entitlement to an extended period of 
eligibility in which to receive Chapter 31 vocational 
rehabilitation training based on medical infeasibility.  In 
December 2004, the Board again remanded the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

Arguably VCAA does not apply to this appeal.  While there is 
a dispute of medical facts, the claims at issue come within 
the purview of Chapter 31 of the United States Code wherein 
the VCAA provisions are applicable to claims under Chapter 51 
of the United States Code.  See Barger v. Principi, 16 Vet. 
App. 132 (2002).  Furthermore, the provisions of Chapter 31 
have their own notice requirements, time limits and 
development procedures, 38 C.F.R. §§ 21.31, 21.32, 21.50, 
21.53(g) (2005), which may supersede and supplant the VCAA 
requirements.  See Lueras v. Principi, 18 Vet. App. 435 
(2004). 

However, both Barger and Lueras address waiver of 
overpayment.  There is nothing in either case which addresses 
education claims.  The explanation in Lueras, at 439, is 
clearly applicable only to overpayment cases and not to 
education cases.  Waiver of an overpayment is not a claim for 
benefits under chapter 51, but rather, an application for a 
waiver of over compensation under chapter 53.  The appellant 
in that case was not seeking benefits in the first instance 
under chapter 51, but, rather, having received an overpayment 
of benefits creating indebtedness, he requested a waiver of 
recovery of that indebtedness under chapter 53.  Here the 
veteran is claiming education benefits in the first instance.  
Only if there was an overpayment of educational benefits 
would chapter 53 be applicable.  

Further, in addressing the question of whether to apply 
Barger and Lueras in support of the finding that an education 
claim is made under chapter 31 and not chapter 51, such an 
assertion is wrong on its face because chapter 51 applies to 
education cases, providing effective dates just as it does 
for other benefits.  The Board is unable to conclude that 
educational benefits are not benefits under chapter 51, when 
Section 5113 specifically addresses "Effective dates for 
educational benefits."  (Emphasis added.)  

VCAA notice is not required where there is no dispute of 
facts and the claim may be decided as a matter of law.  For 
example, in Mason v. Principi, 16 Vet. App. 129, 132 (2002), 
the Court rejected the claimant's contention that service 
during the 1980 Iran hostage situation constituted wartime 
service for purposes of non-service-connected pension 
pursuant to 38 U.S.C. § 1521.  The Court noted that there was 
no dispute as to the facts concerning the claimant's service 
and held that the claimant did not serve on active duty 
during a "period of war" as defined by 38 U.S.C. 
§ 101(11).  Id.  The Court further held that the VCAA was not 
applicable to the claim because the statute, and not the 
evidence, was dispositive of the claim.  Id.; see also Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000) (VCAA does not 
affect the issue of whether interest on past due benefits is 
payable pursuant to Federal statutes), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); cf. Valiao v. Principi, 17 Vet. App. 229, 
231-32 (2003) (in claim for dependency and indemnity 
compensation by veteran's brother, the Court concluded 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision, the case should not be remanded for 
development [under the VCAA] that could not possibly change 
the outcome of the decision.")  Thus, where a claim cannot 
be granted because, under undisputed facts, the claimant is 
not entitled to benefits as a matter of law, no notice to the 
claimant pursuant to 38 U.S.C. § 5103(a) is required.  See 
VAOPGCPREC 2-2004 (2004).  

However, it would appear that VCAA notice is required for 
educational claims, such as vocational rehabilitation claims, 
where it is necessary to determine the extent of the 
disability.  

I have not been able to find a precedent opinion from the 
Court, but Judge Farley appears to consider this an issue of 
relative simplicity, where the outcome is not reasonably 
debatable.  In Parker v. Principi, 18 Vet. App. 319 (Table) 
Vet. App., 2003, June 12, 2003, and Contorno v. Principi, 18 
Vet. App. 166 (Table) Vet. App., 2002, November 01, 2002, he 
held that VCAA notice was required for Chapter 31 claims.  

Clearly, some education claims will not be subject to a 
dispute of facts and will be decided as a matter of law.  In 
compliance with the above discussion, such claims would not 
be entitled to VCAA notice.  38 U.S.C.A. § 5103A (a)(2) (West 
2002).  However, this case presents a dispute of medical 
facts.  Such a case triggers the duties to notify and assist 
found in the statues and regulations implementing the VCAA.  

In order to comply with the VCAA requirements, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Here, 
the Board's search of the record does not disclose any 
attempt at VCAA compliance.  Consequently, although the Board 
regrets the further delay, the case must be REMANDED so the 
veteran can be notified of the provisions of VCAA and given 
an opportunity to provide or identify evidence to 
substantiate his claim.  

Further, in as much as this case presents a medical question, 
a medical opinion should be obtained.  

In view of the foregoing, to include the ever evolving state 
of the law with regard to the duties to notify under VCAA, 
this case must again be REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); see also 
38 C.F.R. § 3.159(b).

VCAA notice must: (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim(s)."  

2.  The RO should obtain a medical 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that it was medically 
infeasible for the veteran to initiate or 
continue participation in a Chapter 31 
training program for a period of 30 days 
or more at any time prior to October 22, 
1994?  The claims folder should be 
reviewed by the physician providing the 
opinion.  If the physician cannot respond 
without examining the veteran, such 
examination should be scheduled.  

3.  Thereafter, the RO should readjudicate 
this claim in light of any additional 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

